United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0523
Issued: February 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 27, 2016 appellant, through counsel, filed a timely appeal from an
October 29, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish more than five percent
permanent impairment of his right upper extremity and three percent permanent impairment of
his left upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted that on August 7, 2007
appellant, then a 47-year-old clerk, sustained a right shoulder sprain and a right rotator cuff tear
due to moving a heavy mail container. It also accepted the condition of temporary aggravation
of left shoulder tendinitis, resolved, which was sustained as a consequence of his accepted right
shoulder conditions.3 On March 17, 2008 appellant underwent OWCP-authorized surgery of his
right shoulder, which included repair of his right rotator cuff tear.
In an October 27, 2009 report, Dr. David Weiss, an attending osteopath, concluded that
appellant had five percent permanent impairment of his right upper extremity and five percent
permanent impairment of his left upper extremity under the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed., 2009).
In August 2010, OWCP referred appellant for examination to Dr. Stuart L. Gordon, a
Board-certified orthopedic surgeon.4
In September 9 and December 10, 2010 reports,
Dr. Gordon reported findings of his physical examination of appellant. His reports formed the
basis for OWCP’s acceptance of appellant’s claim for temporary aggravation of left shoulder
tendinitis, resolved.
On July 2, 2012 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and an
OWCP medical adviser, provided an opinion on the extent of permanent impairment of
appellant’s upper extremities. He reviewed the medical evidence of record, including the
examination findings of Dr. Weiss and Dr. Gordon, and concluded that appellant had five
percent permanent impairment of his right arm and three percent permanent impairment of his
left arm under the sixth edition of the A.M.A., Guides.
In a January 4, 2013 decision, OWCP granted appellant a schedule award for five percent
permanent impairment of his right upper extremity and three percent permanent impairment of
his left upper extremity. The award ran for 24.96 weeks and was based on the impairment rating
of Dr. Berman. Appellant claimed additional permanent impairment. In an October 18, 2013
decision, OWCP found that he did not meet his burden of proof to establish additional
impairment.

3

Appellant previously underwent left shoulder surgery in 1995.

4

Dr. Gordon performed his examination as an impartial medical specialist who was asked to resolve a conflict in
the medical opinion evidence regarding whether appellant had developed a left shoulder condition consequential to
his August 7, 2007 right shoulder injury. See 5 U.S.C. § 8123(a).

2

By decision dated October 2, 2014,5 the Board set aside OWCP’s October 18, 2013
decision and remanded the case to OWCP for further development. The Board found that there
was a conflict in the medical opinion evidence regarding the extent of appellant’s upper
extremity permanent impairment between Dr. Berman and Dr. Weiss. The Board remanded the
case to OWCP for referral of appellant to an impartial medical specialist for examination and an
opinion on this matter, to be followed by the issuance of a de novo decision.
On remand, OWCP referred appellant for an impartial medical examination to Dr. Zohar
Stark, a Board-certified orthopedic surgeon. In a March 19, 2015 report, Dr. Stark opined that
the five percent impairment rating that appellant received for his right upper extremity was
appropriate. Regarding the left upper extremity, Dr. Stark noted that, under Table 15-5 on page
402 of the sixth edition the A.M.A., Guides, appellant’s diagnosis-based impairment (DBI) of
tendinitis (residual loss, functional with normal motion) fell under class 1, grade C and equaled
three percent impairment of the left upper extremity. Dr. Stark noted that appellant’s functional
history grade modifier was 1, his physical examination grade modifier was 1, and his clinical
studies grade modifier was 1. He noted that appellant had a net adjustment of zero and indicated
that therefore his permanent impairment remained at the default value of three percent for the left
upper extremity.
By decision dated March 31, 2015, OWCP found that appellant failed to establish more
than five percent permanent impairment of the right upper extremity and three percent for the left
upper extremity. Appellant requested a review of the written record with an OWCP hearing
representative and, in a decision dated August 18, 2015, the hearing representative affirmed
OWCP’s March 31, 2015 decision.
Appellant submitted an August 4, 2015 report of Dr. Michael E. Cohen, an attending
osteopath and Board-certified orthopedic surgeon. Dr. Cohen discussed appellant’s factual and
medical history and reported findings of his physical examination on August 4, 2015. He noted
that appellant’s claim was accepted for several conditions including rotator cuff tear of the right
shoulder and temporary aggravation of left shoulder tendinitis. Dr. Cohen listed findings for
range of bilateral shoulder motion upon flexion, extension, abduction, adduction, internal
rotation, and external rotation. He applied the range of motion (ROM) method of impairment
rating under Table 15-34 (Shoulder Range of Motion) on page 475 of the sixth edition of the
A.M.A., Guides, noting that the ROM findings established six percent permanent impairment of
each upper extremity.6
OWCP referred the case record to Dr. Berman, in his role as an OWCP medical adviser,
for evaluation of Dr. Cohen’s impairment rating report. In a report dated October 12, 2015,
Dr. Berman discussed Dr. Stark’s March 19, 2015 impairment rating, noting that he used the

5

Docket No. 14-1113 (issued October 2, 2014).

6

Dr. Cohen indicated that application of Table 15-35 (Range of Motion Grade Modifiers) and Table 15-36
(Functional History Grade Adjustments: Range of Motion) on page 477 did not change appellant’s final permanent
impairment from six percent permanent impairment of each upper extremity.

3

DBI rating method, and Dr. Cohen’s August 4, 2015 impairment rating, noting that he used the
ROM rating method. Dr. Berman noted:
“According to the [A.M.A., Guides], the calculation for [s]chedule [a]ward should
be based upon diagnostic[-]related groupings wherever possible and not based
upon [ROM] calculation. [ROM] calculation should only be utilized if and when
the diagnostic[-]related groupings cannot be utilized or are otherwise
inappropriate. Therefore, the calculation of the [s]chedule [a]ward as submitted
by Dr. Cohen is incorrect and should not be accepted.
“Dr. Stark was in agreement with the previously submitted [s]chedule [a]ward
that I recommended in my letter of July 2, 2012 of [five percent] impairment right
upper extremity and [three percent] for left upper extremity and therefore there is
no change from my previously submitted recommendation.
“In summary, this claimant has a [five percent] impairment right upper extremity
and [three percent] impairment left upper extremity….”
In a decision dated October 29, 2015, OWCP determined that appellant failed to meet his
burden of proof to establish more than five percent permanent impairment of his right upper
extremity and three percent permanent impairment of his left upper extremity, for which he
previously received a schedule award. It found that the weight of the medical evidence with
respect to his upper extremity impairment rested with the October 12, 2015 opinion of
Dr. Berman. OWCP noted that Dr. Berman found that it was inappropriate for Dr. Cohen to use
the ROM method for rating permanent impairment.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of the Office of Workers’
Compensation Programs.7 Section 8107 of FECA sets forth the number of weeks of
compensation to be paid for the permanent loss of use of specified members, functions, and
organs of the body.8 FECA, however, does not specify the manner by which the percentage loss
of a member, function, or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. Through its implementing regulations, OWCP adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., issued a 52-page document entitled “Clarifications and Corrections,
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
9

20 C.F.R. § 10.404. See also, Ronald R. Kraynak, 53 ECAB 130 (2001).

4

5 U.S.C.

[s]ixth [e]dition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.11
ANALYSIS
The issue on appeal is whether appellant met his burden of proof to establish more than
five percent permanent impairment of his right upper extremity and three percent permanent
impairment of his left upper extremity, for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.12
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.13 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.14
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
11

Isidoro Rivera, 12 ECAB 348 (1961).

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 12.

5

cases involving upper extremity impairment, the Board will set aside the October 29, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 29, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 15, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

